IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


W.M., SR. AND D.M.,                      : No. 387 WAL 2017
                                         :
                  Petitioners            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
WESTMORELAND COUNTY                      :
CHILDREN'S BUREAU,                       :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2017, the Petition for Allowance of Appeal

is DENIED.